Pee Curiam:,
Appeal from an order denying a new trial of an action to recover a share in the profits of a sale of land on the theory that there was a partnership *501agreement relating to such sale. The trial was hy jury and the verdict in plaintiff’s favor. 1
The sole ground upon which defendant seeks a reversal is that the verdict was not justified hy the evidence. The case was submitted to the jury under an instruction that, -if the parties agreed that the land should be purchased or handled hy them as a partnership venture and the net profits resulting from a sale of the land should he divided, plaintiff was entitled to recover his share of the profits. No question was raised as to the propriety of the instruction. The evidence that the land was purchased hy plaintiff and defendant as a partnership venture was weak and unsatisfactory. If plaintiff’s right to recover depended entirely upon the sufficiency of the evidence to support a finding that it was so purchased, we might hesitate to affirm the order, hut there was clearly evidence enough to warrant the jury in finding that in securing a purchaser for and effecting a sale of the land, the parties acted under their agreement that net profits realized as the result of sales accomplished hy their joint efforts should he treated as partnership earnings. It follows that the trial court was right in refusing to set aside the verdict.
Judgment affirmed.